                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


TIMOTHY LOUIS HERMANN and
KAREN ELAINE HERMANN,                            JUDGMENT IN A CIVIL CASE

      Plaintiffs,                                          17-cv-60-jdp

v.

DUNN COUNTY and DENNIS P. SMITH,

      Defendants.


      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Dunn County and Dennis P. Smith granting their motion for summary

judgment, awarding them attorney fees in the amount of $444.50 against plaintiffs

Timothy Louis Hermann and Karen Elaine Hermann and dismissing this case.




            /s/                                                 10/12/2018
          Peter Oppeneer, Clerk of Court                          Date
